Appeal by the defendant from a judgment of the Supreme Court, Queens County (Hanophy, J.), rendered December 18, 2001, convicting him of burglary in the second degree, upon his plea of guilty, and imposing sentence.
*625Ordered, that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Vasquez, 70 NY2d 1 [1987]; cf. People v Gonzalez, 47 NY2d 606 [1979]).
The defendant has not raised any nonfrivolous issues in his supplemental pro se brief. Altman, J.P., Florio, Smith and Rivera, JJ., concur.